1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   A.J.C.,                                            Case No.: 1:19-cv-01302 DAD JLT

12                    Plaintiff,                        ORDER CONSOLIDATING THE ACTIONS

13             v.

14   CITY OF BAKERSFIELD,

15                    Defendant,

16   _____________________________________
                                                        Case No.: 1:18-cv-00307 JLT
17   JAMES RAYMOND,

18                    Plaintiff,

19             v.

20   WARREN MARTIN,

21                    Defendant.

22             The Court may consolidate actions involving a common question of law or fact, and

23   consolidation is proper when it serves the purposes of judicial economy and convenience. Fed.R.Civ.P.

24   42(a). The Ninth Circuit explained that the Court “has broad discretion under this rule to consolidate

25   cases pending in the same district.” Investors Research Co. v. United States District Court for the

26   Central District of California, 877 F.2d 777 (9th Cir. 1989). In determining whether to consolidate

27   actions, the Court weighs the interest of judicial convenience against the potential for delay, confusion,

28   and prejudice caused by consolidation. Southwest Marine, Inc., v. Triple A. Mach. Shop, Inc., 720 F.

                                                         1
1    Supp. 805, 807 (N.D. Cal. 1989).

2           In these actions, the plaintiffs bring similar claims and they present similar questions of fact and

3    law. In the Raymond matter, James Raymond, the father of the decedent Augustus Crawford, claims

4    Crawford was unlawfully killed by a Bakersfield Police Officer. (Case No. 1:18-cv-00307, Doc. 1)

5           Ingrid Crawford Smith, Crawford’s mother, and A.C., by and through guardian ad litem

6    Tyshika Williams, initiated another action by filing a complaint in November 2018. These plaintiffs

7    are represented by the same attorney, Mr. George Mgdesyan, as in instant matter. In that action, the

8    plaintiffs named the chief of police and the City of Bakersfield in addition to Warren Martin, who was

9    named in Raymond’s lawsuit. The Court consolidated Raymond and Smith on March 14, 2019.

10          In this latest action, the plaintiff names the City of Bakersfield and the Bakersfield Police

11   Department—an entity of the City— and raises the claims as in the other two cases. Consolidation

12   would serve the purposes of minimizing judicial resources, and the Court anticipates little risk of delay,

13   confusion, or prejudice if the matters are consolidated. Consequently, consolidation is appropriate. See

14   Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008). Based upon the foregoing, the Court

15   ORDERS:

16          1.      These actions SHALL be consolidated for all purposes, including trial; and

17          2.      The parties are instructed that all future filings SHALL use the caption set forth above in

18   the Raymond matter and SHALL use case number 1:18-cv-00307 JLT.

19
20   IT IS SO ORDERED.

21      Dated:     January 21, 2020                            /s/ Jennifer L. Thurston
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                         2
